                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    THE WEISER LAW FIRM, P.C.,                    :             CIVIL ACTION
    et al.,                                       :
                    Plaintiffs,                   :
                                                  :
                 v.                               :
                                                  :
    MICHAEL HARTLEIB,                             :             No. 19-2728
                   Defendant.                     :

                                        AMENDED ORDER

         AND NOW, on April 29, 2021, it is ORDERED that:

         1.      Plaintiffs’ Motion to Quash the Subpoena Directed to Jeffrey B. McCarron,

Esquire (doc. 96) is DENIED as moot because it has been withdrawn by Defendants. See

Memorandum in Support of Motion to Quash Subpoena Issued to PNC Bank (doc. 100-1) at 6.

         2.      Plaintiffs’ Motion to Quash the Subpoena Issued to PNC Bank (doc. 99) is

DENIED. The subpoena is narrowly tailored to obtain information that may have a tendency to

make a fact of consequence to Defendant’s defenses more or less probable. 1 See Fed. R. Civ. P.

26(b)(1); Fed. R. Evid. 401. Any information obtained pursuant to the subpoena shall be used

solely for purposes of this lawsuit and limited to: (a) the parties; (b) their attorneys in this case

and their attorneys’ professional, clerical, secretarial and other support personnel to the extent

necessary; (c) experts or consultants retained to assist counsel in this case and who have signed a

non-disclosure agreement; (d) any deponent with knowledge or awareness of the information;

and (e) the Court when submitted under seal.



1
        Plaintiffs argue that Defendant is improperly seeking financial information between
Plaintiffs and Jeffrey Silow after January 27, 2017, because it allegedly severed ties with Mr.
Silow in February 2017. See Memo. in Support of Motion at 3. Defendant is entitled to seek
discovery concerning that allegation. To the extent that no financial information exists, PNC
Bank can make that representation.
       3.       Plaintiffs’ request for sanctions is DENIED. The parties are directed to resolve

all future discovery disputes professionally and without a barrage of costly and time-consuming

letters and motions. To the extent that a discovery request seems improper or seeks information

that may be confidential, the parties shall seek to reach a suitable resolution without public

accusations of wrongdoing that serve no purpose other than to undermine confidence in the

judicial process and the bar.

                                                      BY THE COURT:

                                                      /s/ Timothy R. Rice

                                                      TIMOTHY R. RICE
                                                      U.S. MAGISTRATE JUDGE




                                                 2
